DETAILED ACTION
Applicant’s reply, filed 22 August 2022 in response to the requirement for restriction mailed 5 July 2022, has been fully considered. While Applicant has properly elected Group I with traverse, the requirement for restriction is herein withdrawn (see below). Pending claims 1-20 have been examined. Note the application is now assigned to Examiner Stanley (see Correspondence below for contact information). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the ground(s) that i) the product of Group II cannot be made by another and materially different process, ii) multiple claims were improperly omitted from the restriction by the Examiner, and iii) there is no burden based on the classification identified by the Examiner. These arguments are found persuasive and the restriction as set forth 5 July 2022 is withdrawn. 

Claim Objections
Claim 8 is objected to because of the following informalities:  members of the Markush group are recited more than once and the duplicate recitations must be removed (ex. ryegrass).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  members of the Markush group are recited more than once and the duplicate recitations must be removed (ex. ryegrass).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the preamble of the claim recites “method of forming a composite material” however the terminal recitation recites “forming a part”. As such it is not clear what the method of claim 16 is directed to. Amending the preamble to align with the terminal recitation would overcome this rejection. This includes claims 17-20 as they depend from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qisi et al. (CN 101270205A; see machine translation for English language citations).
Regarding claims 1-3, 5-8 and 12, Qisi teaches methods of preparing organic-inorganic composite fiber materials with supercritical carbon dioxide (abstract). Qisi teaches the method comprising the steps: (1) a cellulose material is optionally pretreated with solvent (instant chemical additive) to remove impurities such as waxes and fats; (3) a prepared inorganic sol, or its precursor, and the cellulose and solvent of step (1) are added to a high-pressure vessel and carbon dioxide is injected, the reaction temperature, pressure and time are controlled; and the container is vented and the resultant material is washed, dried and stored (pg4-5). 
Qisi teaches the method results in both a coating layer of the inorganic material on the cellulose and penetration and insertion of inorganic nanoparticles into the cellulose molecules (pg 2, 4 and 6-7). Qisi further teaches the cellulose material is a natural cellulose or a derivative thereof including cotton linters, cotton fabric, bagasse, straw, various paper products, bamboo, linen, non-formed wood, regenerated plant by-products, etc. (pg 5)(instant sheet (claim 5); instant individual (claim 6); instant (claim 8)). Qisi further teaches the inorganic sol or its precursor includes those of oxides of silicon, titanium, zinc, tin, iron, aluminum, zirconium, etc. (pg 5-6(instant (claim 7)).
Regarding claim 4, Qisi teaches the method as set forth in claim 1 above and teaches both pre-treating with a cosolvent to remove impurities and teaches post-treating with solvents including water. While Qisi does not specifically teach such removes hemicellulose, lignin or pectin, such would be an effect flowing naturally from treating the cellulose materials as claimed with the solvents as claimed in the manner claimed (MPEP 2112.01). 
Regarding claim 9, Qisi teaches the method as set forth in claim 1 above and further teaches the obtained product has broad application prospects including combining with polymer and forming composites and packaging materials (pg2-3; pg7).
Regarding claims 10-11, Qisi teaches the method as set forth in claim 9 above and teaches the above noted washing, drying and storing (pg4-5).


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qisi et al. (CN 101362827A; see machine translation for English language citations).
Regarding claims 1-3, 5-8 and 12, Qisi teaches methods of preparing organic/inorganic composite fiber materials with supercritical carbon dioxide (abstract). Qisi teaches the method comprising the steps: a cellulose material is optionally pretreated with solvent (instant chemical additive) to activate it and to remove impurities such as waxes and greases; an inorganic sol, or its precursor, and the cellulose are combined in a high-pressure vessel and carbon dioxide is injected, wherein the reaction temperature, pressure and time are controlled, and the container is vented and the resultant material is optionally post-treated by washing and/or drying (abstract; pg 4-7). 
Qisi teaches the method results in both a coating layer of the inorganic material on the cellulose and penetration and insertion of inorganic nanoparticles into the cellulose molecules (pg 2 and 6). Qisi further teaches the cellulose material is a natural cellulose or a derivative thereof including cotton staple fiber, cotton fabric, bagasse, straw, paper products, bamboo, linen, wood, etc. (pg 4)(instant sheet (claim 5); instant individual (claim 6); instant (claim 8)). Qisi further teaches the inorganic sol or its precursor includes those of oxides of silicon, titanium, zinc, tin, iron, aluminum, zirconium, etc. (pg 5)(instant (claim 7)).
Regarding claim 4, Qisi teaches the method as set forth in claim 1 above and teaches both pre-treating with a cosolvent to remove impurities and teaches post-treating with solvents including water. While Qisi does not specifically teach such removes hemicellulose, lignin or pectin, such would be an effect flowing naturally from treating the cellulose materials as claimed with the solvents as claimed in the manner claimed (MPEP 2112.01). 
Regarding claim 9, Qisi teaches the method as set forth in claim 1 above and further teaches the obtained product has broad application prospects including polymer composites and as an additive or filler for making toughened, ultraviolet resistant, anti-aging functional plastics (pg2-3; pg8).
Regarding claims 10-11, Qisi teaches the method as set forth in claim 9 above and teaches the above noted post-treatment steps of washing and/or drying and storing (pg7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over either of Qisi et al. (CN 101270205A; see machine translation for English language citations; herein after Qisi-1) or Qisi et al. (CN 101362827A; see machine translation for English language citations; herein after Qisi-2) and further in view of Zha et al. (CN 107129632A; see machine translation for English language citations). 
Qisi-1 teaches the method as set forth in claims 1-12 above incorporated here below by reference and further teaches the obtained product has broad application prospects as noted. Qisi-1 teaches the metal oxide nanoparticles and cellulose materials as noted above in rejection of claims 7-8 (pg5-6)(instant claim 18) and teaches pre- and post-treatment with solvents as noted above in rejection of claim 4 (instant claims 19-20).
Qisi-2 teaches the method as set forth in claims 1 and 9 above incorporated here below by reference and further teaches the obtained product has broad application prospects as noted. Qisi-2 teaches the metal oxide nanoparticles and cellulose materials as noted above in rejection of claims 7-8 (pg4-5)(instant claim 18) and teaches pre- and post-treatment with solvents as noted above in rejection of claim 4 (instant claims 19-20).
Neither Qisi-1 nor Qisi-2 specifically teaches the step of forming a part. However, Zha teaches similar organic-inorganic composite fibers comprising natural fibers, such as linen and hemp, whose surfaces and pores have been filled with nanoparticle oxides, and which has been exposed to supercritical carbon dioxide, and then combined with a polymer and formed into composite products (abstract; pg2; pg4). Zha teaches steps of forming automobile interior parts (abstract; pg2; pg5). Zha and Qisi-1/Qisi-2 are analogous art and are combinable because they are concerned with the same field of endeavor, namely organic-inorganic composite natural fibers having imbedded nanoparticles and which are suitable for combination with polymers/plastics. At the time of filing, a person having ordinary skill in the art would have found it obvious to form automobile parts as taught by Zha using the composite fibers/polymers products of Qisi-1/Qisi-2 and would have been motivated to do so as Qisi-1/Qisi-2 teach a plurality of applications including polymer composites and further as Zha teaches composites are suitable for forming automobile parts as they allow for the formation of lightweight and environmentally friendly parts which are easy to clean and have improved toughness, light fastness, wear resistance and antibacterial properties (pg 2).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either of Qisi et al. (CN 101270205A; see machine translation for English language citations; herein after Qisi-1) or Qisi et al. (CN 101362827A; see machine translation for English language citations; herein after Qisi-2) and further in view of Yager et al. (US PGPub 2012/0047665). 
Qisi-1 teaches the method as set forth in claim 1 above incorporated here below by reference. As noted, Qisi-1 teaches methods of treating natural cellulose materials with  supercritical carbon dioxide in order to coat the cellulose materials and to penetrate the cellulose molecules with inorganic oxide particles (see above).
Qisi-2 teaches the method as set forth in claim 1 above incorporated here below by reference. As noted, Qisi-2 teaches methods of treating natural cellulose materials with  supercritical carbon dioxide in order to coat the cellulose materials and to penetrate the cellulose molecules with inorganic oxide particles (see above).
Neither Qisi-1 nor Qisi-2 teaches applying a magnetic and/or electric field to aid in migrating the nanoparticles into the cellulose molecules. However, Yager teaches it is known to apply an electrical field when treating natural fibers, such as cotton, hemp, linen, etc., with supercritical carbon dioxide solutions of chargeable dye particles, including metal compounds, in order to assist in diffusing the charged particles into the natural fibers and fabrics thereof (abstract; [0005]; [0014]; [0018]; [0020]). Yager and Qisi-1/Qisi-2 are analogous art because they are concerned with the same technical feature, namely treating natural fibers with supercritical carbon dioxide solutions in order to embed particles. At the time of filing a person having ordinary skill in the art would have found it obvious to include a step of applying an electric field as taught by Yager into the methods of Qisi-1/Qisi-2 and would have been motivate to do so as Yager teaches an electric field will enhance and improve diffusion of the particles into the natural fibers in supercritical treating solutions, further advantageous where the natural fiber is not well swelled by the supercritical carbon dioxide ([0014]). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/661,569 in view of Qisi et al. (CN 101270205A; see machine translation for English language citations). The claims of both the instant and copending application are directed to substantially similar methods of forming composite materials comprising dried plant matter and nanoparticles, wherein the nanoparticles migrate into and are embedded within the cellular structure of the dried plant matter and wherein a magnetic and/or electric field is applied. The copending claims differ from the instant in that the instant claims require supercritical carbon dioxide as solvent/suspending fluid while the copending claims recite water as solvent/suspending fluid. Qisi teaches similar methods of treating natural cellulose fibers with nanoparticles in order to coat and embed said nanoparticles on and into said fibers. Qisi teaches use of supercritical carbon dioxide, alone or in combination with cosolvents, is advantageous as it is a safe, reliable, non-toxic, non-polluting, recyclable and environmentally green solvent (pg2) with the further advantage of aiding penetration of the nanoparticles into the cellulose molecules increasing doping thereof (pg6-7). Qisi and the copending application are analogous art and are combinable because the are concerned with the same field of endeavor, namely methods of embedding nanoparticles into natural fibers using solvent systems. At the time of filing a person having ordinary skill in the art would have found it obvious to substitute, wholly or in part, the water of the copending claims with supercritical carbon dioxide as taught by Qisi and would have been motivated to do so in order to increase doping of the nanoparticles and to use an environmentally more advantageous solvent.
 This is a provisional nonstatutory double patenting rejection.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767